Citation Nr: 0015657	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to tobacco use in service, or as 
secondary to nicotine dependence arising in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  He was a prisoner of war of the German Government from 
August 1944 to May 1945.  The veteran died in January 1991.  
The appellant is his widow.  

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, finding that the cause of the 
veteran's death was not secondary to tobacco use in service 
or secondary to nicotine dependence arising in service. 

The Board notes that the appellant was originally denied 
service connection for the cause of the veteran's death by 
the Board of Veterans' Appeals (Board) in February 1994.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
1995 the Court remanded the case to the Board pursuant to a 
motion for remand filed on behalf of the Secretary of 
Veterans Affairs.  By a July 1996 decision the Board denied 
service connection for the cause of the veteran's death.  
That decision was not appealed to the Court and became final.  
Inasmuch as the Board has previously finally denied service 
connection for the cause of the veteran's death, the claim 
currently appealed to the Board is limited in its scope to 
the previously unadjudicated smoking-related bases.

The claim giving rise to the current appeal was filed by the 
appellant's representative, on her behalf, in August 1996.  

Notwithstanding the posture of the current appeal, the Board 
has seen fit to refer back to the RO the issue of whether new 
and material evidence has been submitted to reopen a claim of 
service connection for cause of death for appropriate 
consideration.  At the time of the July 1996 Board decision, 
the opinion of an independent medical expert was of record 
which stated that given the veteran's documented use of 
tobacco there is more than ample explanation for the 
development of bronchogenic carcinoma.  In July 1996 the 
Board determined, among other things, that the veteran's 
bronchogenic carcinoma arose independent of any service 
connected disorder.  In March 1998 the appellant contended, 
in effect, that the veteran's service-connected PTSD (his 
anxiety) manifested itself in the form of smoking cigarettes.  
She cited the prior Independent Medical Expert opinion.  
Thereafter in June 1998 and again in connection with VA Form 
9 in December 1998 the appellant's representative made 
contentions alluding to the possible significance of heart 
disease in the veteran's death, and the significance of 
bronchovascular markings on the service discharge examination 
chest X-ray as representing an initial manifestation of 
bronchogenic carcinoma.  Any contention concerning the 
presence of fatal disease in service, or within the first 
post service year, or that the service-connected PTSD caused 
cigarette smoking and in turn caused bronchogenic carcinoma, 
all relates to what was decided by the Board in July 1996.  
Accordingly, the RO should clarify whether the appellant and 
her representative wish to submit new and material evidence 
to reopen a claim for service connection for cause of death 
with reference to the July 1996 Board decision.  If so, that 
issue should be appropriately considered by the RO.  


FINDING OF FACT

The appellant's claim for service connection for service 
connection for the cause of the veteran's death secondary to 
tobacco use in service, or as secondary to nicotine 
dependence arising in service, is not plausible.




CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death 
secondary to tobacco use in service, or as secondary to 
nicotine dependence arising in service.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991 & Supp 1999); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The death certificate shows that the veteran died in January 
1991, at the age of 67, at home.  The cause of death was 
shown to be primary bronchogenic carcinoma with metastases.  
An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), evaluated as 
10 percent disabling.
 
The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by wartime service.  38 U.S.C.A. § 1110 (1991).  
Because the appellant's claim was filed on or before June 9, 
1998, pursuant to two VA GC precedential opinions on the 
subject of tobacco-related service connection claims, service 
connection may be granted for the cause of the veteran's 
death if the veteran's smoking during service caused or 
contributed to the veteran's death, or if the veteran's death 
resulted from a disorder caused by nicotine dependence which 
was incurred in service.  VAOPGCPREC 2-93 (January 13, 1993) 
and VAOPGCPREC 19-97 (May 13, 1997).

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

During VA hospitalization from January 1966 to February 1966 
it was noted that the veteran was smoking 10 to 15 cigarettes 
daily.  On a VA former prisoner of war evaluation in June 
1984 and in a VA outpatient medical record in July 1984, it 
was noted that the veteran was smoking one-half of a pack of 
cigarettes per day.  

In the November 1993 independent medical expert opinion, it 
was opined that "given the veteran's documented use of 
tobacco there is more than ample explanation for the 
development of bronchogenic carcinoma."  This statement 
suggests a possible causal link between the veteran's smoking 
and the cause of his death.  

The appellant has presented no medical evidence to the effect 
that the veteran developed nicotine addiction in service, or 
that cigarette smoking while in service (as distinguished 
from post-service smoking) caused or significantly 
contributed to the cause of the veteran's death.  Absent 
cognizable (medical) evidence that nicotine dependence 
developed in service, or cognizable (medical) evidence that 
cigarette smoking while in service (as distinguished from 
post-service smoking) caused or contributed to the cause of 
the veteran's death, the appellant's claim must be denied as 
not well grounded.



ORDER

Service connection for the cause of the veteran's death 
secondary to tobacco use in service, or as secondary to 
nicotine dependence arising in service is denied as not well 
grounded.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

